boxDETAILED ACTION
This office action is in response to the communication received on 10/06/2022 concerning application no. 17/012,138 filed on 09/04/2020.
Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
Claims 1-18 are pending.
 
Response to Arguments
Applicant’s arguments, see page 9, filed 09/07/2022, with respect to 112 rejection regarding “three or more dimensions” have been fully considered and are persuasive.  The 112 rejection of “three or more dimensions” has been withdrawn. 
Note: Applicant's note about claims being open ended with regards to a purported infringer having a four-dimensional model is not considered as that is not a criteria or condition under 35 U.S.C. 112(a). Examiner merely notes that the claims now establish "the multi-dimensional depiction includes three dimensions" and as noted in the final rejection, filed 07/07/2022, Applicant's specification only has support for three-dimensions. Considering time as a dimension is a point of contention in the scientific community and Applicant has not established that they consider time to be a dimension. Furthermore, as noted in the final rejection, filed 07/07/2022, the specification does not disclose that the depiction is conveying information over the course of time.

Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claim 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
For purposes of examination, the Office is considering “selecting a medical device over another medical device based on the determined measurements” in claim 1 to be an intended use limitation. That is, the claim element does not positively recite the other medical device. In light of the broadest reasonable interpretation, the condition will be met if a medical device is selected based on measurements for insertion in an insertion point.
Note: Applicant acknowledged that limitation is interpreted to be intended use. Applicant did not provide a rebuttal to the interpretation in the response, filed 09/07/2022.
For purposes of examination, the Office is considering “electing a medical device over another medical device based on the determined measurements” in claim 7 to be an intended use limitation. That is, the claim element does not positively recite the other medical device. In light of the broadest reasonable interpretation, the condition will be met if a medical device is selected based on measurements for insertion in an insertion point.
Note: Applicant acknowledged that limitation is interpreted to be intended use. Applicant did not provide a rebuttal to the interpretation in the response, filed 09/07/2022.
For purposes of examination, the Office is considering “select a medical device over another medical device based on the determined measurements” in claim 13 to be an intended use limitation. That is, the claim element does not positively recite the other medical device. In light of the broadest reasonable interpretation, the condition will be met if a medical device is selected based on measurements for insertion in an insertion point.
Note: Applicant acknowledged that limitation is interpreted to be intended use. Applicant did not provide a rebuttal to the interpretation in the response, filed 09/07/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 10, recite “an anatomical structure”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “anatomical structure” is the same as the “anatomical structure” established in line 8, or the “another anatomical structure” in line 9, or is a separate and distinct third feature.
For purposes of examination, the Office is considering anatomical structure to be the same as the another anatomical structure.

Claim 7 is indefinite for the following reasons:
Lines 10, recite “an anatomical structure”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “anatomical structure” is the same as the “anatomical structure” established in line 8, or the “another anatomical structure” in line 9, or is a separate and distinct third feature.
For purposes of examination, the Office is considering anatomical structure to be the same as the another anatomical structure.

Claim 13 is indefinite for the following reasons:
Lines 15, recite “an anatomical structure”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “anatomical structure” is the same as the “anatomical structure” established in line 13, or the “another anatomical structure” in line 14, or is a separate and distinct third feature.
For purposes of examination, the Office is considering anatomical structure to be the same as the another anatomical structure.

Claim 18 is indefinite for the following reasons:
Lines 1, recite “The method of claim 17”. This claim element is indefinite. Claim 17 and claim 13 (which claim 17 depends upon) are both reciting “system”. A system is an apparatus. The method claims that are present are dependent on claim 1. It would be unclear to one with ordinary skill in the art if the claim is attempting to establish dependence on the system claim of claim 13 or the method claim of claim 1.
For purposes of examination, the Office is considering claim 18 to be a system of claim 17.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amar Krishnaswamy et al. ("Planning left atrial appendage occlusion using cardiac multidetector computed tomography", 21 May 2012, Letters to the Editor, pages 313-317) in view of Ionasec et al. ("Patient-Specific Modeling and Quantification of the Aortic and Mitral Valves From 4-D Cardiac CT and TEE", May 03, 2010, IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 29, NO. 9, pages 1636-1651).

Regarding claim 1, Krishnaswamy teaches a method for selecting a medical device for use in the performance of a medical procedure, comprising:
acquiring (Multidetector computed tomography (MDCT) in page 1, paragraph 2) image data relating to an anatomical region of interest of a patient's body (Page 1, paragraph 2, teaches that multidetector computed tomography acquires a 3D dataset. This imaging is done with the focus being the left atrial appendage (LAA), located in the heart of the patient);
generating, with an electronic processor, a multi-dimensional depiction of the anatomical region of interest using the acquired image data, wherein the multi-dimensional depiction includes three dimensions (Fig. 6A is shown to be a three-dimensional view of the left atrium, which includes the left atrial appendage. Paragraph 3 of page 1 teaches that a software is used for measurements. Paragraph 9 of page 1 teaches that measurements are used in device selection. A software inherently requires to the use of a processor for function);
defining a plurality of points relative to the multi-dimensional depiction (Fig. 6A shows the identification of the locations of the fossa ovalis, mitral annulus, and the left atrial appendage);
determining, with the electronic processor, one or more measurements based on the defined plurality of points, wherein the one or more measurements includes a distance between the at least two of the plurality of points or an angle containing the at least two of the plurality of points (Fig. 2 shows the evaluation of distance between the fossa ovalis, to the left atrial appendage ostium. Paragraph 3 of page 1 teaches that a software is used for measurements. Paragraph 9 of page 1 teaches that measurements are used in device selection. A software inherently requires to the use of a processor for function); and
selecting a medical device over another medical device based on the determined measurements, wherein the medical device is configured to fit into an insertion point of interest (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images, Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
However, Krishnaswamy is silent regarding a method, wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient's body and a centroid of another anatomical structure of the patient's body or an origin of a plane containing an anatomical structure of the patient's body.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Ionasec teaches a method, defining a plurality of points relative to the multi-dimensional depiction, wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient's body and a centroid of another anatomical structure of the patient's body or an origin of a plane containing an anatomical structure of the patient's body (Paragraph 1 of page 1649 teaches that the angle determination is done with respect to aortic and mitral annular centroids. Paragraph 3 of page 1646 teaches that the distance and angular measurements are done based on centroids. Fig. 12 shows the determination and the selected centroid points. Paragraphs 1-2 of page 1439 teaches in the modeling, the center for each of the aortic and mitral valves is marked. These values are based on the coordinate values).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Ionasec’s teaching of selection of centroids that are related to different anatomical structures. This modified a method would allow the user to determine the measurements like angles and distances between centroids which will help with the management of multimorbid patients (Paragraph 3 of page 1646 of Ionasec). Furthermore, the modification provides model based quantification that is extensive, noninvasive, and precise over an entire cardiac cycle (Paragraph 3 of page 1646 of Ionasec).

Regarding claim 2, modified Krishnaswamy teaches the method in claim 1, as discussed above.
	Krishnaswamy further teaches a method, wherein the medical procedure is a procedure involving a left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraph 1, teaches that the MDCT data is used improve transcatheter techniques to occlude the LAA).

Regarding claim 7, Krishnaswamy teaches a non-transitory, computer-readable storage medium storing instructions thereon that when executed by an electronic processor causes the electronic processor to carry out the method of (Page 1, paragraph 3 teaches that MDCT is conducted on the patient and the Siemens InSpace software is used. This means that a non-transitory computer-readable storage medium with instructions and a processor must be necessarily present for the method taught by Krishnaswamy to be executed):
acquiring (Multidetector computed tomography (MDCT) in page 1, paragraph 2) image data relating to an anatomical region of interest of a patient's body (Page 1, paragraph 2, teaches that multidetector computed tomography acquires a 3D dataset. This imaging is done with the focus being the left atrial appendage (LAA), located in the heart of the patient);
generating a multi-dimensional depiction of the anatomical region of interest using the acquired image data, wherein the multi-dimensional depiction includes three dimensions (Fig. 6A is shown to be a three-dimensional view of the left atrium, which includes the left atrial appendage. Paragraph 3 of page 1 teaches that a software is used for measurements. Paragraph 9 of page 1 teaches that measurements are used in device selection. A software inherently requires to the use of a processor for function);
defining a plurality of points relative to the multi-dimensional depiction (Fig. 6A shows the identification of the locations of the fossa ovalis, mitral annulus, and the left atrial appendage);
determining one or more measurements based on the defined plurality of points, wherein the one or more measurements includes a distance between the at least two of the plurality of points or an angle containing the at least two of the plurality of points (Fig. 2 shows the evaluation of distance between the fossa ovalis, to the left atrial appendage ostium. Paragraph 3 of page 1 teaches that a software is used for measurements. Paragraph 9 of page 1 teaches that measurements are used in device selection. A software inherently requires to the use of a processor for function); and
selecting a medical device over another medical device based on the determined measurements, wherein the medical device is configured to fit into an insertion point of interest (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images, Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
However, Krishnaswamy is silent regarding a non-transitory, computer-readable storage medium,
wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient's body and a centroid of another anatomical structure of the patient's body or an origin of a plane containing an anatomical structure of the patient's body.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Ionasec teaches a non-transitory computer-readable storage medium, defining a plurality of points relative to the multi-dimensional depiction, wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient's body and a centroid of another anatomical structure of the patient's body or an origin of a plane containing an anatomical structure of the patient's body (Paragraph 1 of page 1649 teaches that the angle determination is done with respect to aortic and mitral annular centroids. Paragraph 3 of page 1646 teaches that the distance and angular measurements are done based on centroids. Fig. 12 shows the determination and the selected centroid points. Paragraphs 1-2 of page 1439 teaches in the modeling, the center for each of the aortic and mitral valves is marked. These values are based on the coordinate values).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Ionasec’s teaching of selection of centroids that are related to different anatomical structures. This modified apparatus would allow the user to determine the measurements like angles and distances between centroids which will help with the management of multimorbid patients (Paragraph 3 of page 1646 of Ionasec). Furthermore, the modification provides model-based quantification that is extensive, noninvasive, and precise over an entire cardiac cycle (Paragraph 3 of page 1646 of Ionasec).

Regarding claim 8, modified Krishnaswamy teaches the non-transitory, computer-readable storage medium in claim 7, as discussed above.
	Krishnaswamy further teaches a non-transitory, computer-readable storage medium, wherein the medical procedure is a procedure involving a left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraph 1, teaches that the MDCT data is used improve transcatheter techniques to occlude the LAA).

Regarding claim 13, modified Krishnaswamy teaches a system for selecting a medical device of use in a medical procedure, comprising: 
an electronic processor (Page 1, paragraph 3 teaches that MDCT is conducted on the patient and the Siemens InSpace software is used. This means processor must be necessarily present for the method taught by Krishnaswamy to be executed); and
an electronic memory electrically coupled to the electronic processor and having instructions stored therein (Page 1, paragraph 3 teaches that MDCT is conducted on the patient and the Siemens InSpace software is used. This means an electronic memory device must be necessarily present for the method taught by Krishnaswamy to be executed),
wherein the processor is configured to access the memory and execute the instructions stored therein such that it is operable to: 
acquire (Multidetector computed tomography (MDCT) in page 1, paragraph 2) image data relating to an anatomical region of interest of a patient's body (Page 1, paragraph 2, teaches that multidetector computed tomography acquires a 3D dataset. This imaging is done with the focus being the left atrial appendage (LAA), located in the heart of the patient);
generate a multi-dimensional depiction of the anatomical region of interest using the acquired image data, wherein the multi-dimensional depiction includes three dimensions (Fig. 6A is shown to be a three-dimensional view of the left atrium, which includes the left atrial appendage. Paragraph 3 of page 1 teaches that a software is used for measurements. Paragraph 9 of page 1 teaches that measurements are used in device selection. A software inherently requires to the use of a processor for function); -7-U.S.S.N. 17/012,138May 20, 2022 
define a plurality of points relative to the multi-dimensional depiction (Fig. 6A shows the identification of the locations of the fossa ovalis, mitral annulus, and the left atrial appendage); 
determine one or more measurements based on the defined plurality of points, wherein the one or more measurements includes a distance between the at least two of the plurality of points or an angle containing the at least two of the plurality of points (Fig. 2 shows the evaluation of distance between the fossa ovalis, to the left atrial appendage ostium. Paragraph 3 of page 1 teaches that a software is used for measurements. Paragraph 9 of page 1 teaches that measurements are used in device selection. A software inherently requires to the use of a processor for function); and
select a medical device over another medical device based on the determined measurements, wherein the medical device is configured to fit into an insertion point of interest (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images, Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
However, Krishnaswamy is silent regarding system, wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient's body and a centroid of another anatomical structure of the patient's body or an origin of a plane containing an anatomical structure of the patient's body; 
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Ionasec teaches a system,
define a plurality of points relative to the multi-dimensional depiction, wherein at least two of the plurality of points correspond to a centroid of an anatomical structure of the patient's body and a centroid of another anatomical structure of the patient's body or an origin of a plane containing an anatomical structure of the patient's body (Paragraph 1 of page 1649 teaches that the angle determination is done with respect to aortic and mitral annular centroids. Paragraph 3 of page 1646 teaches that the distance and angular measurements are done based on centroids. Fig. 12 shows the determination and the selected centroid points. Paragraphs 1-2 of page 1439 teaches in the modeling, the center for each of the aortic and mitral valves is marked. These values are based on the coordinate values).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Ionasec’s teaching of selection of centroids that are related to different anatomical structures. This modified apparatus would allow the user to determine the measurements like angles and distances between centroids which will help with the management of multimorbid patients (Paragraph 3 of page 1646 of Ionasec). Furthermore, the modification provides model-based quantification that is extensive, noninvasive, and precise over an entire cardiac cycle (Paragraph 3 of page 1646 of Ionasec).

Regarding claim 14, modified Krishnaswamy teaches the system in claim 13, as discussed above.
	Krishnaswamy further teaches a system, wherein the medical procedure is a procedure involving a left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraph 1, teaches that the MDCT data is used improve transcatheter techniques to occlude the LAA).

Claims 3-6, 9-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amar Krishnaswamy et al. ("Planning left atrial appendage occlusion using cardiac multidetector computed tomography", 21 May 2012, Letters to the Editor, pages 313-317) in view of Ionasec et al. ("Patient-Specific Modeling and Quantification of the Aortic and Mitral Valves From 4-D Cardiac CT and TEE", May 03, 2010, IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 29, NO. 9, pages 1636-1651) further in view of Piazza et al. (PGPUB No. US 2017/0084029).

Regarding claim 3, modified Krishnaswamy teaches the method in claim 1, as discussed above.
	Krishnaswamy further teaches a method, further comprising:
identifying in the depiction the insertion point along an interatrial septum (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images);
selecting a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, the combination of Krishnaswamy and Ionasec is silent regarding a method, further comprising:
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point; and 
evaluating feasibility of the insertion point, a type, shape, and/or size of the medical device, or both the feasibility of the insertion point and the type, shape, and/or size of the medical device based on a trajectory of the model of the medical device within the depiction.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, further comprising:
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19); and
evaluating feasibility of the insertion point, a type, shape, and/or size of the medical device, or both the feasibility of the insertion point and the type, shape, and/or size of the medical device based on a trajectory of the model of the medical device within the depiction (Paragraph 0061 teaches that the space of the implanted device to the relevant anatomy is evaluated. The display also provides visualization of the spacing of the device with respect to the relevant anatomy. Paragraph 0062 teaches that the measurements based on the model allow for the selection of the appropriate size of the catheter).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Krishnaswamy and Ionasec with Piazza’s teaching of the importing of a model of a medical device and evaluating the appropriateness. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 4, modified Krishnaswamy teaches the method in claim 1, as discussed above.
	Krishnaswamy further teaches a method,
identifying in the depiction the insertion point along an interatrial septum (Page 1, paragraph 6, teaches that the optimal angles and view for puncturing the interatrial septum are obtained from the data collected from the MDCT. Also, Fig. 2A shows the fossa ovalis and one with ordinary skill in the art would be able to identify the interatrial septum with the image in Fig. 2A as it is well-known in the art that the interatrial septum comprises the fossa ovalis);
selecting a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
However, the combination of Krishnaswamy and Ionasec is silent regarding a method, 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, 
selecting a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Paragraph 0060 teaches that a simulated device can be designed to the user-defined specifications. This is seen in Fig. 18);
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Krishnaswamy and Ionasec with Piazza’s teaching of a model representative for an insertion point. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 5, modified Krishnaswamy teaches the method in claim 1, as discussed above.
While Krishnaswamy teaches the defining of a mitral annulus of the patient’s heart (Fig. 5), Krishnaswamy is silent regarding a method, wherein the plurality of points defined in the defining step comprises two or more of the following individual points: 
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus; 
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Ionasec teaches a method,
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus (Paragraph 1 of page 1649 teaches that the angle determination is done with respect to aortic and mitral annular centroids. Paragraph 3 of page 1646 teaches that the distance and angular measurements are done based on centroids. Fig. 12 shows the determination and the selected centroid points. Paragraphs 1-2 of page 1439 teaches in the modeling, the center for each of the aortic and mitral valves is marked. These values are based on the coordinate values).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Ionasec’s teaching of selection of centroid for the mitral annulus. This modified apparatus would allow the user to determine the measurements like angles and distances between centroids which will help with the management of multimorbid patients (Paragraph 3 of page 1646 of Ionasec). Furthermore, the modification provides model-based quantification that is extensive, noninvasive, and precise over an entire cardiac cycle (Paragraph 3 of page 1646 of Ionasec).
However, the combination of Krishnaswamy and Ionasec is silent regarding a method, wherein the plurality of points defined in the defining step comprises two or more of the following individual points: 
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, wherein the plurality of points defined in the defining step comprises two or more of the following individual points: 
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9);
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus (Paragraph 0058 teaches that the mitral valve plane is copied and translated below and offset from the mitral annulus. This is done a number of offset copies. As the planes are copied, the copies would be containing the geometric center of the mitral valve annulus as the origin of the plane as established in paragraph 0058).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Krishnaswamy and Ionasec with Piazza’s teaching of defining points on a mitral annulus plane and its offset plane. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 6, modified Krishnaswamy teaches the method in claim 5, as discussed above.
	However, the combination of Krishnaswamy and Ionasec is silent regarding a method, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to the centroid of the mitral annulus.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to the centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9. Paragraph 0058 teaches that translate function allows for a mitral valve plane to be copied and translated at 5 mm increments. This is also shown in Fig. 15 where the plane 1504 is copied a number of times 1508 in a user-determined distance field 1506. Given the offset plane is translated, the distance of all the points in the planes are consistent throughout the plane, including the geometric center).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Krishnaswamy and Ionasec with Piazza’s teaching of determination of a distance of the offset plane from the plane. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 9, modified Krishnaswamy teaches the non-transitory, computer-readable storage medium in claim 7, as discussed above.
Krishnaswamy further teaches a non-transitory, computer-readable storage medium, wherein the method carried out by the one or more processors further comprises: 
identifying in the depiction the insertion point along an interatrial septum (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images);
selecting a model representative of s-the medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, the combination of Krishnaswamy and Ionasec is silent regarding a non-transitory, computer-readable storage medium, 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point; and 
evaluating feasibility of the insertion point, a type, shape, and/or size of the medical device, or both the feasibility of the insertion point and the type, shape, and/or size of the medical device based on a trajectory of the model of the medical device within the depiction.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a non-transitory, computer-readable storage medium, 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19); and
evaluating feasibility of the insertion point, a type, shape, and/or size of the medical device, or both the feasibility of the insertion point and the type, shape, and/or size of the medical device based on a trajectory of the model of the medical device within the depiction (Paragraph 0061 teaches that the space of the implanted device to the relevant anatomy is evaluated. The display also provides visualization of the spacing of the device with respect to the relevant anatomy. Paragraph 0062 teaches that the measurements based on the model allow for the selection of the appropriate size of the catheter).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Krishnaswamy and Ionasec with Piazza’s teaching of the importing of a model of a medical device and evaluating the appropriateness. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 10, modified Krishnaswamy teaches the non-transitory, computer-readable storage medium in claim 7, as discussed above.
Krishnaswamy further teaches a non-transitory, computer-readable storage medium, wherein the method carried out by the one or more processors further comprises receiving at least one user input, and in response to that at least one user input, the method further comprises: 
identifying in the depiction the insertion point along an interatrial septum (Page 1, paragraph 6, teaches that the optimal angles and view for puncturing the interatrial septum are obtained from the data collected from the MDCT. Also, Fig. 2A shows the fossa ovalis and one with ordinary skill in the art would be able to identify the interatrial septum with the image in Fig. 2A as it is well-known in the art that the interatrial septum comprises the fossa ovalis);
selecting a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
However, the combination of Krishnaswamy and Ionasec is silent regarding a non-transitory, computer-readable storage medium, 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a non-transitory, computer-readable storage medium, 
selecting a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Paragraph 0060 teaches that a simulated device can be designed to the user-defined specifications. This is seen in Fig. 18);
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Krishnaswamy and Ionasec with Piazza’s teaching of a model representative for an insertion point. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 11, modified Krishnaswamy teaches the non-transitory, computer-readable storage medium in claim 10, as discussed above.
However, Krishnaswamy is silent regarding a non-transitory, computer-readable storage medium, wherein the plurality of points defined in the defining step comprises two or more of the following individual points: 
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus; 
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Ionasec teaches a non-transitory, computer-readable storage medium,
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus (Paragraph 1 of page 1649 teaches that the angle determination is done with respect to aortic and mitral annular centroids. Paragraph 3 of page 1646 teaches that the distance and angular measurements are done based on centroids. Fig. 12 shows the determination and the selected centroid points. Paragraphs 1-2 of page 1439 teaches in the modeling, the center for each of the aortic and mitral valves is marked. These values are based on the coordinate values).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Ionasec’s teaching of selection of centroid for the mitral annulus. This modified apparatus would allow the user to determine the measurements like angles and distances between centroids which will help with the management of multimorbid patients (Paragraph 3 of page 1646 of Ionasec). Furthermore, the modification provides model-based quantification that is extensive, noninvasive, and precise over an entire cardiac cycle (Paragraph 3 of page 1646 of Ionasec).
However, the combination of Krishnaswamy and Ionasec is silent regarding However, the combination of Krishnaswamy and Ionasec is silent regarding a non-transitory, computer-readable storage medium, wherein the plurality of points defined in the defining step comprises two or more of the following individual points:
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a non-transitory, computer-readable storage medium, wherein the plurality of points defined in the defining step comprises two or more of the following individual points:
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9);
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus (Paragraph 0058 teaches that the mitral valve plane is copied and translated below and offset from the mitral annulus. This is done a number of offset copies. As the planes are copied, the copies would be containing the geometric center of the mitral valve annulus as the origin of the plane as established in paragraph 0058).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Krishnaswamy and Ionasec with Piazza’s teaching of defining points on a mitral annulus plane and its offset plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 12, modified Krishnaswamy teaches the non-transitory, computer-readable storage medium in claim 11, as discussed above.
However, the combination of Krishnaswamy and Ionasec is silent regarding a non-transitory, computer-readable storage medium, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to the centroid of the mitral annulus.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a non-transitory, computer-readable storage medium, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to the centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9. Paragraph 0058 teaches that translate function allows for a mitral valve plane to be copied and translated at 5 mm increments. This is also shown in Fig. 15 where the plane 1504 is copied a number of times 1508 in a user-determined distance field 1506. Given the offset plane is translated, the distance of all the points in the planes are consistent throughout the plane, including the geometric center).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Krishnaswamy and Ionasec with Piazza’s teaching of determination of a distance of the offset plane from the plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 15, modified Krishnaswamy teaches the system in claim 13, as discussed above.
	Krishnaswamy further teaches a system, wherein the processor is further operable to: 
identify in the depiction the insertion point along an interatrial septum (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images);
select a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, the combination of Krishnaswamy and Ionasec is silent regarding a system, wherein the processor is further operable to: 
import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point; and 
evaluate feasibility of the insertion point, a type, shape, and/or size of the medical device, or both the feasibility of the insertion point and the type, shape, and/or size of the medical device based on a trajectory of the model of the medical device within the depiction.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, wherein the processor is further operable to: 
import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19); and
evaluate feasibility of the insertion point, a type, shape, and/or size of the medical device, or both the feasibility of the insertion point and the type, shape, and/or size of the medical device based on a trajectory of the model of the medical device within the depiction (Paragraph 0061 teaches that the space of the implanted device to the relevant anatomy is evaluated. The display also provides visualization of the spacing of the device with respect to the relevant anatomy. Paragraph 0062 teaches that the measurements based on the model allow for the selection of the appropriate size of the catheter).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Krishnaswamy and Ionasec with Piazza’s teaching of the importing of a model of a medical device and evaluating the appropriateness. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 16, modified Krishnaswamy teaches the system in claim 13, as discussed above.
	Krishnaswamy further teaches a system, wherein in response to one or more user inputs, the processor is further operable to: 
identify in the depiction the insertion point along an interatrial septum (Page 1, paragraph 6, teaches that the optimal angles and view for puncturing the interatrial septum are obtained from the data collected from the MDCT. Also, Fig. 2A shows the fossa ovalis and one with ordinary skill in the art would be able to identify the interatrial septum with the image in Fig. 2A as it is well-known in the art that the interatrial septum comprises the fossa ovalis);
select a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
However, the combination of Krishnaswamy and Ionasec is silent regarding a system, 
import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, 
select a model representative of the medical device that will pass through the interatrial septum during the performance of the medical procedure (Paragraph 0060 teaches that a simulated device can be designed to the user-defined specifications. This is seen in Fig. 18);
import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Krishnaswamy and Ionasec with Piazza’s teaching of a model representative for an insertion point. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 17, modified Krishnaswamy teaches the system in claim 13, as discussed above.
While Krishnaswamy teaches the defining of a mitral annulus of the patients heart (Fig. 5), Krishnaswamy is silent regarding a system, 
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Ionasec teaches a system,
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus (Paragraph 1 of page 1649 teaches that the angle determination is done with respect to aortic and mitral annular centroids. Paragraph 3 of page 1646 teaches that the distance and angular measurements are done based on centroids. Fig. 12 shows the determination and the selected centroid points. Paragraphs 1-2 of page 1439 teaches in the modeling, the center for each of the aortic and mitral valves is marked. These values are based on the coordinate values).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Ionasec’s teaching of selection of centroid for the mitral annulus. This modified apparatus would allow the user to determine the measurements like angles and distances between centroids which will help with the management of multimorbid patients (Paragraph 3 of page 1646 of Ionasec). Furthermore, the modification provides model-based quantification that is extensive, noninvasive, and precise over an entire cardiac cycle (Paragraph 3 of page 1646 of Ionasec).	However, the combination of Krishnaswamy and Ionasec is silent regarding a system, 
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, wherein the plurality of points comprises two or more of the following individual points: 
a point within a mitral plane that contains a mitral annulus of the patient's heart, wherein the point corresponds to a centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9);
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus (Paragraph 0058 teaches that the mitral valve plane is copied and translated below and offset from the mitral annulus. This is done a number of offset copies. As the planes are copied, the copies would be containing the geometric center of the mitral valve annulus as the origin of the plane as established in paragraph 0058).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Krishnaswamy and Ionasec with Piazza’s teaching of defining points on a mitral annulus plane and its offset plane. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Regarding claim 17, modified Krishnaswamy teaches the system in claim 13, as discussed above.
	However, the combination of Krishnaswamy and Ionasec is silent regarding a system, wherein the measurement(s) comprises at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to the centroid of the mitral annulus.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, wherein the measurement(s) comprises at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to the centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9. Paragraph 0058 teaches that translate function allows for a mitral valve plane to be copied and translated at 5 mm increments. This is also shown in Fig. 15 where the plane 1504 is copied a number of times 1508 in a user-determined distance field 1506. Given the offset plane is translated, the distance of all the points in the planes are consistent throughout the plane, including the geometric center).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Krishnaswamy and Ionasec with Piazza’s teaching of determination of a distance of the offset plane from the plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza). This effective procedure is ensured as the targeting of the centermost point in an anatomical structure reduces the possibility of the selected tool from damaging the periphery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jungen et al. ("Left Atrial Appendage Closure Guided by Integrated Echocardiography and Fluoroscopy Imaging Reduces Radiation Exposure", Oct. 14, 2015, PLOS ONE, pages 1-13): Teaches the selection of multiple centroids that are associated to different anatomical features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793